

115 HR 5379 IH: Growing American Food Exports Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5379IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Dunn (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Agriculture, Conservation, and Trade Act of 1990 to update the Biotechnology and Agricultural Trade Program, and for other purposes.
1.Short titleThis Act may be cited as the Growing American Food Exports Act of 2018. 2.Biotechnology and Agricultural Trade ProgramSection 1543A of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5679) is amended to read as follows: 
 
1543A.Biotechnology and Agricultural Trade Program 
(a)EstablishmentThere is established in the Department of Agriculture a program to be known as the Biotechnology and Agricultural Trade Program. (b)PurposeThe purpose of the program established under this section shall be to remove, resolve, or mitigate significant regulatory nontariff barriers to the export of United States agricultural commodities into foreign markets through policy advocacy and targeted projects that address— 
(1)issues relating to United States agricultural commodities produced with the use of new biotechnology or agricultural production technologies; (2)advocacy for science-based regulation in foreign markets of new biotechnology or agricultural production technologies; or 
(3)quick-response intervention regarding non-tariff barriers to United States exports produced through new biotechnology or agricultural production technologies. (c)Eligible programsDepending on need, as determined by the Secretary, activities authorized under this section may be carried out through— 
(1)this section; (2)the emerging markets program under section 1542; or 
(3)the Cochran Fellowship Program under section 1543. (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2019 through 2023..  
